Order entered December 2, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00915-CV

                 IN THE INTEREST OF Y.B., MINOR CHILD

               On Appeal from the 468th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 468-56973-2017

                                      ORDER

      By letter filed November 15, 2021, court reporter Robin Benton informed

the Court that the reporter’s record would not be filed until appellant had paid or

made arrangements to pay the fee for its preparation. Since then, appellant has

filed a statement of inability to afford payment of costs.

      Under Texas Rule of Appellate Procedure 145, a party who files a statement

of inability to afford payment cannot be required to pay costs except by trial court

order. See TEX. R. CIV. P. 145. Because the record before the Court does not

reflect appellant has been ordered to pay costs, we ORDER Ms. Benton to file the

record without payment of costs no later than January 3, 2022.
      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Benton and the parties.



                                        /s/   BONNIE LEE GOLDSTEIN
                                              JUSTICE